Citation Nr: 1638443	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-38 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to a service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In his October 2006 application for service connection, the Veteran indicated that he had been sexually assaulted during a temporary incarceration in San Diego while he was in service.  He later asserted that he was exposed to combat duties on covert and clandestine operations from the 17th Parallel to the Mekong Delta authorized by OPLAN 34A, MACV, ARVN Operations which included Flaming Dart, Open Arms, Market Time and Rolling Thunder.  He describes performing advisor duties.  The Veteran served in the Navy aboard the U.S.S. Coral Sea for the time period in question.

Service treatment records do not show any record or report of a sexual assault, but that is not expected.  See generally AZ v. Shinseki, 731 F.3d 1303 (Fed.Cir.2013).  Service records do show that the Veteran was confined in the San Diego County Jail in October 1962.  There is a report that he was investigated by the Federal Bureau of Investigation (FBI), and underwent a court proceeding in the U.S. District Court in San Diego County.  The Veteran essentially reports that the criminal charges were dismissed.  Notably, the record reflects that he served on active duty until May 1965 and received an honorable discharge.

February 2005 medical records reveal that the Veteran met the criteria for PTSD and chronic anxiety and depression pursuant to DSM-IV criteria.  Medical records from 2005 onward show that the Veteran continues to exhibit symptoms of depression and anxiety due to the assault.  

In September 2011, the Veteran underwent a VA mental disorders examination scheduled by the AOJ.  The examiner found that the Veteran met the criteria for stressors that were adequate to support a diagnosis of PTSD, to include sexual assault and fear of hostile enemy activity which included witnessing the execution of Vietnamese and being exposed to enemy attacks.

The Board first observes that the AOJ has not had the opportunity to adjudicate the claim after the September 2011 VA examination.  Additionally, the Board notes that the AOJ previously asserted that any event which occurred in San Diego County Jail would not be a line of duty injury due to willful misconduct.  See generally 38 U.S.C.A. § 105.

The Board finds that further development is necessary to substantiate the Veteran's stressors.  First, the AOJ must conduct additional development to determine the circumstances of the Veteran's incarceration in San Diego County Jail, including requesting any additional information from the FBI and U.S. District Court of San Diego County.  This information, if available, is necessary to adjudicate the raised line of duty question.

Additionally, the Veteran served in the U.S. Navy aboard the U.S.S. Coral Sea.  To date, there is no credible evidence that the Veteran set shore in Vietnam and, thus, there is insufficient information to imply his exposure to hostile enemy activity on the mainland.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The AOJ should attempt to corroborate the Veteran's allegations given the results of the September 2011 VA examination.

The Board next observes that the September 2011 VA examiner did not specifically refer to evidence in the service records which may corroborate that a military sexual trauma occurred.  See 38 C.F.R. § 3.304(f)(5).  Thus, the examination report is not adequate to decide the case at this time.

The Board defers consideration of whether another examination is warranted pending the willful misconduct development for the alleged sexual assault, and the attempt to corroborate exposure to hostile enemy activity while serving on the Vietnam mainland.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2010.

2.  The Veteran should be sent an additional stressor development letter which requests him to provide specific information as to the dates, locations and units of assignment for his reported exposure to hostile military activity on covert and clandestine operations from the 17th Parallel to the Mekong Delta authorized by OPLAN 34A, MACV, ARVN Operations which included Flaming Dart, Open Arms, Market Time and Rolling Thunder.  He should be requested to provide his unit of assignment for each operation, and to provide any proof in his possession that he served in this capacity.

Additionally, offer the Veteran to provide additional details concerning the circumstances of his incarceration in October 1962, and the reasons why his incarceration was not due to willful misconduct.

3.  Contact the FBI and the U.S. District Court for San Diego County for any existing records regarding the criminal charges resulting in his incarceration in October 1962.

4.  Obtain medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration.

5.  Conduct the necessary development to determine whether the Veteran participated in clandestine operations in the 17th Parallel to the Mekong Delta authorized by OPLAN 34A, MACV, ARVN Operations which included Flaming Dart, Open Arms, Market Time and Rolling Thunder.

6.  Thereafter, adjudicate whether the Veteran's alleged sexual assault in October 1962 may be deemed a line of duty injury given the totality of the circumstances.  Additionally, adjudicate whether the Veteran set foot in Vietnam and could have been exposed to hostile enemy activity on the Vietnamese mainland.

7.  After completion of the above, determine whether additional VA examination is warranted based upon the results from the stressor adjudications.  Please be advised that the appeal was certified to the Board in January 2016 and that DSM-V, rather than DSM-IV, criteria are applicable in the instant case.  See 79 Fed. Reg. 45,093-94 (Aug. 4, 2014).  

8.  After undertaking any additional development deemed appropriate, and giving the appellant the full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


